Citation Nr: 1523742	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for right foot disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

4.  Entitlement to service connection for right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Nashville, Tennessee, respectively.  The Winston-Salem RO has jurisdiction over the appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015, and a copy of the hearing transcript is of record.

In April 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The Board has recharacterized the claims involving PTSD as reflected on the title page, in order to reflect consideration of all psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).





FINDINGS OF FACT

1.  A March 2007 rating decision initially denied service connection for an acquired psychiatric disorder, to include PTSD, and a right foot disability.

2.  The Veteran did not appeal the March 2007 rating decision or submit new and material evidence within one year of its issuance.

3.  An unappealed October 2007 rating decision denied the Veteran's April 20, 2007 petition to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a right foot disability.  

4.  In July 2008, within one year of the October 2007 rating decision, new and material evidence was received that was not cumulative or redundant of evidence previously of record and raised a reasonable possibility of substantiating the claim for an acquired psychiatric disability. 

5.  New and material evidence in relation to the claim for service connection for a right foot disability was not received within one year of the October 2007 rating decision.

6.  The Veteran's acquired psychiatric disorder, to include PTSD, had its onset in military service.

7.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's right foot disability is related to his military service.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision, which denied service connection for an acquired psychiatric disability, to include PTSD, and a right foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
2.  The October 2007 rating action is not final in declining to reopen service connection for an acquired psychiatric disorder, to include PTSD, and the April 20, 2007 claim to reopen remains pending.  38 C.F.R. § 3.156(b) (2014).

3.  The October 2007 rating action is final in declining to reopen service connection for a right foot disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence having been received, the claim seeking service connection for right foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1131, 1154(a) (West 2014); 38 C.F.R. 
§§ 3.303, 3.304(f) (2014).

4.  The criteria for entitlement to service connection for a right foot disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.



Claims to Reopen

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The meaning of "new and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (2005); Young, 22 Vet. App. at 468 . "When VA fails to consider new and material evidence submitted within the [appeal] period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."  Id. at 466.

Service connection for an acquired psychiatric disorder, to include PTSD, and a right foot disability was initially denied in a March 2007 rating decision.  The denial for the claim for an acquired psychiatric disorder was based on its determination that the Veteran's alleged stressors could not be verified and that there was no current diagnosis.  The right foot claim was denied based on the RO's determination that the disability neither occurred in nor was caused by service.  The Veteran submitted a request for reconsideration of that decision in April 2007, and the RO issued an October 2007 rating decision confirming its denial of the Veteran's claims.  The Veteran did not file a timely notice of disagreement (NOD) with the October 2007 rating decision, and new and material evidence was not received as the right foot disability within the appeal period of that decision.   However, new and material evidence was received within one year with respect to the claim for an acquired psychiatric disability.  Specifically, VA outpatient records were associated with the record in July 2008, diagnosing the Veteran with PTSD and depression.  Accordingly, while the October 2007 rating action is final as to the right foot claim, it is not final as to the claim for an acquired psychiatric disability, and the Veteran's April 20, 2007 claim to reopen service connection for an acquired psychiatric disability remains pending.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.156(b), 20.1103.

The Veteran submitted a petition to reopen his claim for service connection for right foot disability in June 2012.  Additional pertinent evidence received since October 2007 includes a positive nexus opinion from a treating VA orthopedic physician.   Such evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and it demonstrates a previously unestablished fact (i.e., nexus) that raises a reasonable possibility of substantiating the claim.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Acquired Psychiatric Disability

The Veteran contends that he has PTSD resulting from stressful events while stationed in Mannheim, West Germany.  Specifically, he asserts that, in Winter of 1978, he was driving to a field site in the German Alps for the 7/13 armored cavalry unit when his truck became stuck and he was stuck in waist-deep snow for over 24 hours without heat.  Additionally, he was accidentally fired upon during a training mission in Spring of 1979.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

The Veteran's DD Form 214 reflects that he served as a Motor Transport Operator.  His service treatment records show that he was treated for various ailments in Mannheim, Germany between February 1978 and March 1979.  Further, his asserted in-service stressors are corroborated by a fellow service member, D.H.  See Statement of Mr. D.H. dated June 2010.  Thus, there is credible supporting evidence that the claimed stressor events in service occurred.

Moreover, VA psychiatrists and psychologist have diagnosed the Veteran with PTSD and have definitively linked the diagnosis to the Veteran's claimed stressors.  See June 2009 VA examination report; see also September 2009 VA mental health counseling with Dr. B.P; see also letters from Dr. R.G. dated in July 2011 and March 2015.  The Veteran's longstanding treating psychiatrist has also indicated that other diagnosed psychiatric disorders, to include dysthymic disorder and panic disorder, are due to the above-cited stressors from his military service.  See March 2015 letter from Dr. R.G.  There is no negative opinion to the contrary.

In light of the fact that the Veteran was diagnosed as having PTSD, dysthymic disorder, and panic disorder during the pendency of his claim, and all diagnoses have been attributed to the Veteran's asserted stressors from military service, the Board finds that service connection for a psychiatric disorder, to include PTSD, is warranted.  See 38 U.S.C.A. § 5107(b).


Service connection for right foot disability

The Veteran contends that a right foot disability is due to service.  Specifically, he asserts that his foot was run over by a truck while stationed in Mannheim, Germany in Spring of 1979.

The Veteran is currently diagnosed with arthritis of the right foot.  See May 2012 VA treatment record.  

Next, the Board finds that the Veteran sustained an injury to right foot in service.  At the April 2015 Board hearing, the Veteran credibly testified that he injured his foot when he was run over by a truck in service, and his assertion is corroborated by fellow service member D.H.  See Statement of Mr. D.H. dated June 2010.  Although the STRs do not note a right foot injury in service, the Board has no reason to doubt the veracity of the lay statements of record.  At the April 2015 Board hearing, the Veteran credibly testified that he had no post-service right foot injuries.

Regarding nexus, in October 2006, a private orthopedic physician noted that the Veteran's right foot disability is posttraumatic, and thus it is more likely than not caused by his foot being run over while he was in the military.  In June 2012, a VA orthopedic surgeon also opined that it is at least as likely as not that his right foot and ankle condition was caused by the injury in service.  

The Board finds no adequate basis to reject the competent lay contentions and medical evidence of record that is favorable to the Veteran.  Critically, there is no competent medical evidence disputing the favorable October 2006 and June 2012 opinions demonstrating a nexus between the Veteran's currently diagnosed right foot disability and his period of active service.  Accordingly, the claim for service connection for a right foot disability is also granted.  See 38 C.F.R. § 3.303(d).





ORDER

As new and material evidence has been received, the claim of service connection for PTSD is reopened.

As new and material evidence has been received, the claim of service connection for a right foot disability is reopened.

Service connection for an acquired psychiatric disability, including PTSD, dysthymic disorder, and panic disorder, is granted.

Service connection for a right foot disability is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


